Citation Nr: 1700035	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  14-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a left arm disability, to include the elbow.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the U.S. National Guard from December 1977 to October 1978, with subsequent service in the Army Reserves, to include a verified period of inactive duty for training (INACDUTRA) in May 1983.

This appeal to the Board of Veterans' Appeals (Board) is from May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii that denied service connection for a left arm disability, hearing loss, and tinnitus.

During the pendency of this appeal, the RO, in a January 2015 rating decision, granted service connection for bilateral hearing loss and tinnitus.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his bilateral hearing loss and tinnitus claims, such claims are no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal regarding the issue of entitlement to service connection for a left arm disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Prior to analyzing the merits of the left arm claim, the Board finds that additional development is necessary.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2015).

Service connection is also granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA (active duty for training), or from injury, but not disease, incurred in or aggravated while performing INACDUTRA (inactive duty for training).  38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. §§ 3.6, 3.303.  ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6 (c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or National Guard of any state.  38 C.F.R. § 3.6 (d).

The Veteran asserts that he has a current left arm disability that is related to an injury he sustained during service in 1983.

The record reflects that the Veteran has a current left elbow disability.  He therefore satisfies the first element of a service connection claim - a current disability.

His service treatment records show that in May 1983, while participating in a training session during a period of INACDUTRA, the Veteran injured his left arm while attempting to enter a building through a high window.  He became entangled and fell approximately five feet, landing on his left arm.  The injury was described as a soft tissue injury - a contusion and hematoma of the left elbow.  See Line of Duty Determination and corresponding hospital records pertinent to May 1983 injury.  Because he injured his left arm during a period of INACDUTRA, he satisfies the second element of service connection - in-service incurrence.  

The dispositive issue is the nexus between the current disability and the in-service incurrence, which is the third element for service connection.  The Veteran underwent a VA examination in May 2013 where the examiner diagnosed the Veteran with status-post left arm injury and determined that such a disability was less likely than not caused by his in-service injury.  The examiner reasoned that the Veteran's last evaluation in November 1983 showed significant improvement, he was able to retire from service in 2007, and retire from civilian work in 2009.  However, the Board finds the May 2013 VA opinion inadequate to decide the claim as it offers very little supporting rationale.  While the examiner indicated that improvement was noted in records following the injury, he did not address the potentially significant evidence of early arthritis which was documented just two month after the injury at issue.  See July 1983 STR.  Moreover, the opinion was rendered prior to more recent medical evidence confirming arthritis in the left elbow.  For these reasons, an addendum must be obtained.

Once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his left arm disability, and make arrangements to obtain all records not already associated with the claims file.

2.  After obtaining any additional outstanding relevant evidence, forward the Veteran's claims file to May 2013 VA examiner for the purpose of obtaining an addendum as to the etiology of the current left arm disability. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a complete review of the record, the examiner is asked to:

Provide an opinion clarifying whether the current left arm/elbow disability had its clinical onset during, or is otherwise related to, the left arm injury incurred during the May 1983 period of INACDUTRA.

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

(a)  DA Form 2173 referring to the May 1983 left elbow injury, with attached exhibits including J. W.'s sworn statement, the statement of medical examination, the Veteran's sworn statement, and sick slips.

(b)  Industrial Accident Treatment Records dated from May 1983 to November 1983 showing follow-up treatment for left arm injury, specifically to include a July 1983 diagnosis of possible chondral injury with early traumatic arthritis of left elbow. 

(c)  M. L.'s Buddy Statement received in April 2014.

(d)  April 2014 VA DBQ Report concerning left elbow, but not addressing etiology.

(e)  April 2014 records from Kauai Medical clinic showing assessment of left elbow pain likely due to arthritis.

(f)  May 2014 VA Form 9 reflecting the Veteran's report of experiencing continuing left arm symptoms since the 1983 injury.  

(g)  April 2015 VA radiology report showing mild degenerative changes involving the medial joint space of the left elbow.

A complete rationale for any opinion expressed should be included in the examination report.

3.  Then, readjudicate the service connection claim for left arm disability.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

